DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/15/2021 and 09/23/2021. The submission in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
Claims 1-20 are pending in this Office Action.
Claim Objections



Claims are objected to because of the following informalities:  
Claim 3, page 34 recites “… from the DWDM and output the a fourth signal a dispersion compensation module (DCM)” Should be corrected to say: “… from the DWDM and output [[the]] a fourth signal a dispersion compensation module (DCM)”.

Double Patenting




The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.  
Claims 1, 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent US 11/146,350 B1 hereinafter “Ghuman” in view of Ryota Abe (US 2021/0067264 A1) hereinafter “Abe”.
Although the claims at issue are not identical, they are not patentably distinct from each other because said claims of the instant application are merely a broader or narrower version of said claims of U.S. Patent No. US 11/146,350 B1, and therefore obvious over US 11/146,350 B1.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Regarding claim 1, the US 11/146,350 B1 discloses in claim 1, the same limitations as underlined below:
Claim 1 of instant App. 17/476,441
Claim 1 of US Patent (US 11/146,350 B1) 
1. An optical communication module link extender (OCML) system comprising: 
a dense wave division multiplexer (DWDM) at a headend that is configured to receive one or more optical data signals over a C band and an L band, combine the one or more optical data signals, and output a second signal; 

a first WDM at the headend that is configured to separate the second signal into a C band signal and an L band signal; 

a first amplifier at the headend that is configured to amplify the C band signal and output an amplified C band signal; 
a second amplifier at the headend that is configured to amplify the L band signal and output an amplified L band signal; and 
a coexistence filter that is configured to receive the amplified C band signal and the amplified L band signal and output a third signal. 
An optical communication module link extender (OCML) system comprising: 
a dense wave division multiplexer (DWDM) at a headend that is configured to receive one or more optical data signals over a C band and an L band, combine the one or more optical data signals, and output the combined one or more optical data signals; 
a first WDM at the headend and configured to separate the combined one or more optical data signals into a C band signal and an L band signal; 
a first amplifier at the headend and configured to amplify the C band signal and output an amplified C band signal; 
a second amplifier at the headend and configured to amplify the L band signal and output an amplified L band signal; 

a coexistence filter configured to receive the amplified C band signal and the amplified L band signal and output the amplified C band signal and the amplified L band signal to an optical switch; and 
an optical switch at the headend and configured to receive an output of the coexistence filter and output an egress optical data signal to a first fiber.


The claim 1 of the instant applicant does not expressly disclose optical switch configured to receive the output and to route the optical data signal to a fiber. However, Abe teaches optical switch configured to receive the output to route the optical data signal to a fiber (Abe: Fig. 1- 2, the combined C & L band signal 101 received is being separated by a demultiplexer 51 or wavelength selective switch (WSS) selectively switching a wavelength output C-band 110 or L-band signal 120 to be steering into different path, ¶¶ [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to include a switch into the path of coexistence filter to separate the amplified C band and L band signal as taught by Abe by selectively choosing different path, a wavelength band demultiplexed by the demultiplexing unit may be changeable. A change of a wavelength band may be performed in accordance with control device.
Regarding claim 11, of instant Application is rejected on the ground of nonstatutory double patenting over the claim 11 of US patent US 11/146,350 B1 and rejected the same as claim 1 as shown above. 
 Regarding claims 2-10 and 12-20 of instant Application and claims 2-10 and 12-20 of the US 11/146,350 B1 are rejected on the ground of nonstatutory double patenting.  
 See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Claim Rejections - 35 USC § 103






In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1, 5, 8, 10, 11, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harjinder Ghuman et al., (US 20190037286 A1) hereinafter “Ghuman” in view of Eric Arthur Swanson (US 2002/0163685 A1) hereinafter “Swanson”.  
Regarding claim 1, Ghuman disclose an optical communication module link extender (OCML) system comprising (Ghuman: Fig. 1, optical communication module link extender 101, see ¶¶ [0033]): 
a dense wave division multiplexer (DWDM) at a headend that is configured to receive one or more optical data signals over a C band and the one or more optical data signals, and output a second signal (Ghuman: Fig. 1, integrated DWDM passive circuit that combines and separates bi-direction wavelength in optical fiber at headend 101, one or more optical data signals C band and output as second signal, see ¶¶ [0033], [0052] [0054] [0063]); 
a first WDM at the headend that is configured to separate the second signal into a C band signal (Ghuman: Fig. 1, first WDM 108, at headend 101, separate the downstream signal 172 and upstream 168 and combine both in upstream direction, C-band only, see ¶¶ [0060], [0061] [0066] [0068]); 
a first amplifier at the headend that is configured to amplify the C band signal and output an amplified C band signal (Ghuman: Fig. 1, first amplifier 102 receiving C band signal 170 same as 198 in downstream direction and output to coexistence filter 110, see ¶¶ [0062], [0063] [0066] [0068]); 
a coexistence filter that is configured to receive the amplified C band signal and output a third signal (Ghuman: Fig. 1, coexistence filter 110, receives amplified C band signal 178, and receives other signals 184, 182, and output third signal 154, see ¶¶ [0052] [0062], [0063] [0064] [0068]).
Ghuman does not expressly disclose an L band signal and a second amplifier at the headend that is configured to amplify the L band signal and output an amplified L band signal; 
However, Swanson disclose a dense wave division multiplexer (DWDM) at a headend, a C band and an L band, combine the one or more optical data signals, and output a second signal (Swanson: Fig. 2B-3, DWDM at the terminal outputting signal C + L band, see ¶¶ [0002], [0043]);
a first WDM at the headend that is configured to separate the second signal into a C band signal and an L band signal (Swanson: Fig. 2B-3, L/C WDM/splitter 12, separate second signal into C band and L band, see ¶¶ [0043]);
a second amplifier that is configured to amplify the L band signal and output an amplified L band signal (Swanson: Fig. 2B-3, 1st amplifier 15, amplifies the C band signal and 2nd amplifier amplifies 17 the L band signal, see ¶¶ [0040]- [0043]); and 
 a coexistence filter that is configured to receive the amplified C band signal and the amplified L band signal and output a third signal (Swanson: Fig. 2B-3, L/C combiner/ WDM filter 18, receives amplified C band and amplified L band separately and output third signa C+L, see ¶¶ [0037] [0039]- [0040], [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ghuman to include L band signal to a DWDM at headend and as well as a second amplifier at the headend is configured to amplify the L band signal and output an amplified L band signal as taught by Swanson because by adding capabilities to include L band with C band there is at least have two obvious reasons to benefit from this modification one to double the capacity of the Ghuman network (80 more WDM channel) or as Swanson disclose use for protection purposes when a failure occurs in the modules.   Although Swanson disclose C and L band amplifiers in a repeater however it would have been obvious to Ghuman to apply the teaching of Swanson to arrive at the instant claim.  MPEP 2143.I (A-D).
Regarding claim 11, is rejected in the same manner as claim 1.

Regarding claim 5, the combination of Ghuman disclose the system of claim 1, further comprising: a second WDM that is configured to receive the amplified C band signal and the amplified L band signal and output a sixth signal to the coexistence filter (Swanson: Fig. 2B-3, 2nd L/C WDM/splitter 18, receives the amplified C band and amplified L band signals, and output C+L as sixth signal to WDM filter/ demux 35 ¶¶ [0040] and Fig. 3).
Regarding claim 15, is rejected in the same manner as claim 5.
Regarding claim 8, the combination of Ghuman disclose the system of claim 1, wherein the coexistence filter is further configured to output the third signal to an optical switch, and wherein the optical switch is further configured to output the third signal on a secondary fiber based, at least in part, on an impairment to a primary fiber (Ghuman: Fig. 1, the coexistence filter 110, output third signal 154, to optical switch 116, feed to primary fiber 176, and secondary fiber 174, switching to secondary fiber as result of an impairment on the primary fiber ¶¶ [0052] [0063] and Claim 5,15).
Regarding claim 18, is rejected in the same manner as claim 8.
Regarding claim 10, the combination of Ghuman disclose the system of claim 8, wherein the optical switch is further configured to receive an upstream data signal and output the upstream data signal, and wherein the DWDM is further configured to receive the upstream data signal and output the upstream data signal (Ghuman: Fig. 1, optical switch 116, is bi-directional switch and receives upstream data signal from primary or secondary fiber 176, 174 output 154 and DWDM 106 receives upstream data 196,  ¶¶ [0052] [0063]- [0068]).
Regarding claim 20, is rejected in the same manner as claim 10.
Allowable Subject Matter










Claims 2-4, 6-7, 9, 12-14, 16-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion








The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
(US 2019/0215091 A1) 	Bengt Johansson; 
(US 2018/0212706 A1) 	Harjinder Ghuman; 
(US 6,469,825 B1) 		Michel Digonnet et al.,
 (US 2018/0261971 A1)	Fatih Yaman et al.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636